Citation Nr: 1525321	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-25 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an award of service connection for coronary artery disease status post implantation of pacemaker (CAD) prior to July 26, 2006.

2.  Entitlement to an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 15, 2006.

3.  Entitlement to TDIU solely based on psychiatric disability for the period from November 24, 2010.

4.  Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35 prior to November 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968, with noted service in the Republic of Vietnam from December 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for his CAD and assigned a July 26, 2006 effective date for the award of a 60 percent evaluation and the date of November 24, 2010 for the award of 100 percent.  The Veteran was additionally awarded entitlement to TDIU for the period of November 15, 2006 to November 24, 2010, and awarded entitlement to DEA benefits beginning November 15, 2006.  

The Board has identified two different TDIU issues on appeal because, beginning November 24, 2010, when the Veteran's 100 percent evaluation for his heart disability began, a separate 60 percent or higher evaluation for another service-connected disability, such as his psychiatric disability, would allow for an assignment of special monthly compensation benefits beginning that date under 38 U.S.C.A. § 1114(s).  (Such a benefit has already been awarded from March 22, 2011 based on the 100 percent rating for CAD and 70 percent rating for psychiatric disability.)  For this reason, the Board previously remanded a claim of entitlement to TDIU based solely on psychiatric disability from November 24, 2010, which it viewed as having been raised by the claim for a higher rating for psychiatric disability.  This issue is addressed in the remand that follows the decision below.



FINDINGS OF FACT

1.  The Veteran first filed his claim for disability compensation for a heart disorder on June 16, 2006; a claim for atrial fibrillation with third degree AV block, status post pacemaker (claimed also as: irregular heartbeat, congestive heart failure, leaky valve, and mitral valve prolapse) was denied in a March 2007 rating decision.

2.  As the Veteran was later service connected on a presumptive basis for the near-identical claimed disability denied in the March 2007 rating decision, the date of claim for that claim-in this case, June 16, 2006-is the appropriate date under applicable VA regulations.

3.  The Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16 on June 16, 2006.

4.  The Board cannot find that the Veteran was precluded from substantially gainful employment as a result of his service-connected heart and psychiatric disabilities prior to November 15, 2006, as the Veteran's own lay statements demonstrate that he was able to maintain substantially gainful employment after that date until at least February 2010.


CONCLUSIONS OF LAW

1.  An effective date of June 16, 2006, but no earlier, for the award of service connection for coronary artery disease status post implantation of pacemaker have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.816 (2014).

2.  The criteria establishing entitlement to TDIU prior to November 15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).

3.  The criteria for an effective date prior to November 15, 2006, for the award of eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35, have not been met.  38 U.S.C.A. §§ 3501, 5113 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claims herein decided arise from an appeal of the initial assignment of dates following the award of benefits.  Courts have held that once the award of benefits sought is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

Effective Date Prior to July 26, 2006 for CAD

In this case, the Veteran's award of service connection for CAD was granted in a July 2011 rating decision, and was retroactively granted to July 26, 2006, as the date that entitlement arose based on an award of benefits under Nehmer v. United States Dept. of Veterans Affairs, N CV-86-6160 TEH (N.D. Cal.).  

The effective date regulations of such an award of benefits in cases involving Nehmer class members is codified at 38 C.F.R. § 3.816.  Under 38 C.F.R. § 3.816(c), class members who are awarded effective dates for disability compensation will be assigned effective dates under the provisions of 38 C.F.R. § 3.816(c)(1), if the Veteran filed a claim between September 25, 1985 and May 3, 1989; the Veteran did not so file in this case and instead the Veteran's effective date falls in this case under the provisions of 38 C.F.R. § 3.816(c)(2).  That provision provides as follows:  

If a class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded.  (Emphasis added.)

Section (c)(3) provides an effective date award of the date following the Veteran's discharge from service if the class member's claim for the herbicide disease was received within one year of the date of his discharge.  See 38 C.F.R. § 3.816 (2014).

In this case, the Veteran filed a claim on June 16, 2006 for VA disability compensation benefits for a heart disability-denied as atrial fibrillation with third degree AV block, status post pacemaker (claimed also as: irregular heartbeat, congestive heart failure, leaky valve, and mitral valve prolapse) in a March 2007 rating decision.  In light of 38 C.F.R. § 3.816(c)(2)(ii), the Board finds that the date of claim is the earliest possible effective date and therefore awards service connection for his heart disability effective June 16, 2006.  

While the Veteran argues on appeal that he has had ongoing heart issues since 1997, the Board finds that while the disability may have arose prior to June 16, 2006, the Veteran did not file a claim for disability compensation prior to that date.  Thus, the regulation is clear that the later date of either the date of claim or date of onset of disability is assigned; in this case, that latest date is the date of claim, which the Board has appropriately assigned above. 

Insofar as the Veteran and his representative have averred that the Veteran's first treatment for his heart condition should constitute a claim for disability compensation benefits, the Board notes that 38 C.F.R. § 3.157 only applies to veterans who have already been service connected for their disabilities and are seeking treatment to establish a claim for increased evaluation; 38 C.F.R. § 3.157 does not contemplate that merely seeking treatment demonstrates intent by a Veteran to file an initial disability compensation claim for that treated condition, nor does it allow the Veteran to substitute seeking treatment for the affirmative action of filing a claim for VA disability compensation benefits.  As found above, the Veteran did not file a disability compensation claim for his heart disability until June 16, 2006.

Accordingly, the Board assigns a June 16, 2006 effective date, but no earlier, for the award of the Veteran's heart disability in this case.  See 38 C.F.R. § 3.816.  In reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Effective Date Prior to November 15, 2006 for TDIU and DEA Benefits

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Currently, the Veteran has been assigned a TDIU beginning November 15, 2006; the Board notes that the July 2011 rating decision assigned that date based on the AOJ's finding in the October 2007 rating decision that pertained to the Veteran's entitlement to nonservice-connected pension benefits.  In the October 2007 rating decision, the AOJ found that the Veteran was unemployable as of November 15, 2006; in light of that finding, the AOJ awarded TDIU beginning that date.  The October 2007 rating decision does not, however, indicate why the Veteran was unemployable on that date and does not cite any particular evidence in making that finding.

The Board initially notes that previous determinations have found that the Veteran became schedularly eligible for TDIU beginning July 26, 2006.  However, in light of the Board's award of an earlier effective date above, the date on which he is schedularly eligible for TDIU is June 16, 2006.  

The Board however finds that the evidence of record does not demonstrate that the Veteran was precluded from obtaining or maintaining substantially gainful employment as a result of his service-connected heart and psychiatric disabilities prior to November 15, 2006.  

As noted above, that date was picked by the AOJ with respect to entitlement to nonservice-connected pension benefits.  The Board, however, is unable to find any specific piece of evidence of record with that date which demonstrates he was unemployable by reason of his service-connected disabilities.  The October 2007 rating decision-while it notes that is the date he was unable to work due to his heart disability, which was the basis of the award of nonservice-connected pension benefits at that time-does not further illuminate the AOJ's reasoning for assigning that date or the evidence on which the assignment of that date was based.

In his Income Net Worth and Employment Statement, VA Form 21-527, dated April 2007, the Veteran indicated that he became totally disabled on December 12, 2006-which is after the November 2006 date found by the AOJ, as noted above.  The Board notes that the Veteran reported receiving income of approximately $15,000.00 as a self-employed construction consultant in 2006.

Likewise, in a Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940, dated February 2010, the Veteran indicated that he became too disabled to work in September 2008-which is again after the November 2006 date found by the AOJ, as noted above.  However, the Veteran reported that he worked 50 to 70 hours as a self-employed construction consultant from 1990 to the present.  He indicated that he took in approximately $13,600.00 in the past 12 months at that time.  He finally indicated that he worked for a security company as a consultant in November 2009.  

In a February 2010 correspondence, the Veteran stated as follows:

Unemployability: Type of work, construction consultant-paid by government agencies, construction companies and developers to recruit, solicit, qualify and submit information, assisting minority, women-owned, and small subcontractors for construction contracts on commercial projects to include setting up and holding meetings to help them understand the project, qualify for the project i.e., bonds insurance, financing.  Also included monitoring work by subcontractors solving manpower and finance problems and developing and submitting bi-monthly reports to all agencies and owners.  
Number of hours worked: 60 to 80 hours per week
Time Lost: I have been unable to work 0 hours in last 12 months
Earnings last 12 mo[nth]s: $1800.00 last 12 months from self-employment.  
Employability: During the past 3-4 years, I have been losing project opportunities, I have problems communicating my report results and working with clients, my ability to focus and my desire to complete work assignments started and is current very hard for me.  I require the assistance of my daughter in preparing reports and following-up on project tasks.  I have spoken to my primary doctors during the past three years, trying to get help.  I have had 3 primary doctors in 3 y[ea]rs, I finally am getting help and treatment from Dr. I[.], who listens and responds to our discussion, he referred me to Dr. Iz[.] and through sessions with him, I have some hope that with his continued help, things may get better.  The medication that I take get me through the day, each day is a struggle.  I take a large number of medications and make frequent trips to [VA] for treatment.

Based on this evidence, the Board concludes that the Veteran does not appear to have been precluded from obtaining and maintaining substantially gainful employment even during the period he has already been assigned an award for TDIU, as evidenced by his own statements with respect to his employment activities in his April 2007 and February 2010 submissions.  The Veteran, therefore, appeared to be employable in a self-employment environment throughout the period until February 2010.  It appears that the Veteran was able to work in excess of 40 hours a week as a self-employed construction consultant until at least February 2010.  

In light of the Veteran's statements that his employment persisted until at least February 2010, the Board cannot find that he was unemployable prior to November 15, 2006, as he was, by his own admission, employable until February 2010.  As discussed above, the Veteran stated that he was able to run his self-employed construction consultant business throughout the period prior to February 2010.  

Respecting an earlier effective date for DEA benefits in this case, for the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and, (2) the Veteran has a permanent total service-connected disability; or, (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or, (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this case, the first such date on which the Veteran had an adjudicated total service-connected disability would be the date on which he was awarded TDIU-November 15, 2006; thus, VA assigned basic eligibility for DEA benefits as of that date.  In light of the decision denying an earlier effective date for TDIU, the Board must deny the Veteran's claim for an effective date prior to that date for entitlement to DEA benefits in this case.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A June 16, 2006 effective date for the award of service connection for coronary artery disease status post implantation of pacemaker is granted, subject to the law and regulations governing the award of monetary benefits.

An effective date prior to November 15, 2006, for the award of entitlement to TDIU is denied.

An effective date prior to November 15, 2006, for the award of eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is denied.


REMAND

With respect to the TDIU issue based solely on his psychiatric disability, the Board finds that a remand is necessary in order to obtain a VA retrospective opinion from a social industrial specialist with respect to the Veteran's employability beginning November 24, 2010 based solely on the severity of his psychiatric disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit an updated VA Form 21-8940 with respect to his employment history since February 2010.  

2.  Send the claims file to an industrial/occupational specialist for an opinion on the Veteran's employability based solely on the severity of his psychiatric disability for the period beginning November 24, 2010.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

Following a claims file review, the specialist should provide findings regarding the occupational limitations caused by the Veteran's service-connected psychiatric disability for that period of time.  The examiner should specifically discuss the clinical findings and conclusions from any pertinent VA psychiatric examinations or other treatment records in the claims file, as appropriate.  The examiner should additionally address the Veteran's lay testimony and description of his symptomatology associated with his service-connected psychiatric disability.  

The examiner should address the Veteran's work qualifications and employment history, as well as his level of education, as noted throughout the appeal period in his lay statements.  (Any opinions provided should be without consideration of his age, any non-service-connected disorders, or any service-connected disabilities other than his psychiatric disability.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the question of entitlement to TDIU based solely on psychiatric disability for the period beginning November 24, 2010.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


